DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 11,365,619. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 of the pending application is essentially the same as claim 21 of the patent and any differences are minor. Any differences that may exist cause the patented claims to be narrower than the pending claims, and therefore the patented claims fully encompass the pending claims and are obviously directed to the same invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show at least one of the angled passageways is formed having a variable slot width across its length to permit passage of varying size particles without clogging as described in the specification.  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fielder (US 20170328190) in view of Reed (US 20190271210).

Regarding claim 1, Fielder teaches:
A downhole tool for preventing pump blockage comprising: 
an outer conduit (Fielder 18) defining an outer flow path (Fielder 20, between 16/18) therethrough in an axial direction having a lower end (Fielder near one of 14/12) and an upper end (Fielder near other of 14/12); 
an inner conduit (Fielder 16) located within the outer conduit defining an inner flow path (Fielder inside 16) therethrough in the axial direction and a space (Fielder 20) between the inner conduit and the outer conduit, wherein the inner conduit includes one or more angled passageways (Fielder 24, [0026-0027]) configured to allow one-way debris flow and 
a pressure regulated valve coupled (Fielder one of 21/22) to the upper end of the outer conduit configured to open to expand an adjustable width angled passageway (Fielder between ball and seat) defined by the pressure regulated valve and an upper end of the inner conduit configured (Fielder [0024]) to allow fluid bypass of the angled passageways of the inner conduit when the angled passageways are blocked with debris but does not expressly state: wherein at least one of the angled passageways is formed having a variable slot width across its length to permit passage of varying size particles without clogging.
Reed teaches a sand bridge inducer for a downhole tool comprising an angled passageway (Reed 919a/b, [0033-0034]) with a variable slot width across its length to permit passage of varying size particles without clogging.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date (AIA ) or at the time the invention was made (Pre-AIA ) to have modified Fielder to include an angled variable width passageway taught by Reed in order to allow the operator to customizing the passageways based on the specific downhole environment, desired flow path, and debris size where the tool is to be used. (Reed [0033-0034, 0052]).

Regarding claim 7, the combination of Fielder and Reed teaches:
The downhole tool of claim 1, wherein the pressure regulated valve is coupled to the upper end of the outer conduit by a spring (Fielder [0021]).

Regarding claim 8, the combination of Fielder and Reed teaches:
The downhole tool of claim 1, wherein the pressure regulated valve is retractably coupled (Fielder [0021]) to the upper end of the outer conduit.

Regarding claim 9, the combination of Fielder and Reed teaches:
The downhole tool of claim 1, wherein the bottom end of the outer conduit is sealed (Fielder via 26) to the inner conduit.

Regarding claim 10, the combination of Fielder and Reed teaches:
The downhole tool of claim 1, wherein the inner conduit is configured to (Fielder via 14) receive fluid from a lower section.

Regarding claim 11, the combination of Fielder and Reed teaches:
The downhole tool of claim 1, wherein the outer conduit is configured to (Fielder via 12) pass fluid to an upper section.

Regarding claim 12, the combination of Fielder and Reed teaches:
The downhole tool of claim 1, wherein the one or more angled passageways include at least two passageways of different flow area (Reed [0033-0034]) from one another.

Regarding claim 13, the combination of Fielder and Reed teaches:
The downhole tool of claim 1, wherein the at least one of the one or more angled passageways are sized (Reed [0033-0034]) to promote a sand bridging effect therein without allowing sand to travel into the inner conduit.

Regarding claim 14, the combination of Fielder and Reed teaches:
The downhole tool of claim 1, further comprising an electrical submersible pump (Fielder 14) operatively coupled to the inner conduit.

Regarding claim 15, Fielder teaches:
A production string for an oil and gas well, comprising:
production tubing (Fielder 12) extending along the oil and well; 
a downhole tool (Fielder comprising 10) attached to the production tubing, and one or more electrical submersible pumps (Fielder 14) attached to the downhole tool; 
wherein the downhole tool is configured to prevent pump blockage in the one or more electrical submersible pumps, the downhole tool comprising: 
an outer conduit (Fielder 18) defining an outer flow path (Fielder 20, between 16/18) therethrough in an axial direction having a lower end (Fielder near one of 14/12) and an upper end (Fielder near other of 14/12); 
an inner conduit (Fielder 16) located within the outer conduit defining an inner flow path (Fielder inside 16) therethrough in the axial direction and a space (Fielder 20) between the inner conduit and the outer conduit, wherein the inner conduit includes one or more angled passageways (Fielder 24, [0026-0027]) configured to allow one-way debris flow and 
a pressure regulated valve coupled (Fielder one of 21/22) to the upper end of the outer conduit configured to open to expand an adjustable width angled passageway (Fielder between ball and seat) defined by the pressure regulated valve and an upper end of the inner conduit configured (Fielder [0024]) to allow fluid bypass of the angled passageways of the inner conduit when the angled passageways are blocked with debris but does not expressly state: wherein at least one of the angled passageways is formed having a variable slot width across its length to permit passage of varying size particles without clogging.
Reed teaches a sand bridge inducer for a downhole tool comprising an angled passageway (Reed 919a/b, [0033-0034]) with a variable slot width across its length to permit passage of varying size particles without clogging.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date (AIA ) or at the time the invention was made (Pre-AIA ) to have modified Fielder to include an angled variable width passageway taught by Reed in order to allow the operator to customizing the passageways based on the specific downhole environment, desired flow path, and debris size where the tool is to be used. (Reed [0033-0034, 0052]).

Regarding claim 20, the combination of Fielder and Reed teaches:
The production string of claim 15, wherein the pressure regulated valve is rotatably coupled to the upper end of the outer conduit, wherein the pressure regulated valve is coupled to the upper end of the outer conduit by a spring (Fielder [0021]), or wherein the pressure regulated valve is retractably coupled to the upper end of the outer conduit.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fielder and Reed in view of Streich (US 5379835).

Regarding claim 6, the combination of Fielder and Reed teaches:
The downhole tool of claim 1, but does not provide structural detail of the valve or expressly state wherein the pressure regulated valve is rotatably coupled to the upper end of the outer conduit.
	Streich teaches coupling a spring biased check valve to the end of a conduit via threads (Streich 2:19-27, 38-43).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date (AIA ) or at the time the invention was made (Pre-AIA ) to have modified the combination to have used the known rotatable/threaded coupling technique of Streich as the coupling technique to attach the valve in the combination as the combination teaches a generic coupling and using the known coupling technique of Streich yields the predictable result of allowing the operator to secure the valve to the conduit in a known and reliable way. 

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leitch (US 20190029687) in view of Reed (US 20190271210).

Regarding claim 1, Leitch teaches:
A downhole tool for preventing pump blockage comprising: 
an outer conduit (Leitch 16 in Fig. 1, 14 in Fig. 6; note element 16 is mislabeled as 14 in Fig. 6, [0082]) defining an outer flow path (Leitch near 30) therethrough in an axial direction having a lower end (Leitch near 18) and an upper end (Leitch near 14); 
an inner conduit (Leitch 26) located within the outer conduit defining an inner flow path (Leitch inside 26) therethrough in the axial direction and a space (Leitch near 30) between the inner conduit and the outer conduit, wherein the inner conduit includes one or more passageways (Leitch 196/194, corresponding to 33 in Fig. 1, [0070, 0088]) configured to allow one-way debris flow and to permit passage of varying size particles without clogging; and 
a pressure regulated valve (Leitch 34/104) coupled (Leitch via 32/ near 106, 26) to the upper end of the outer conduit configured to open to expand an adjustable width angled passageway (Leitch near 38, 36 / near 106, 38) defined by the pressure regulated valve and an upper end (Leitch near 36 / 106) of the inner conduit configured to allow fluid bypass of the passageways of the inner conduit when the angled passageways are blocked with debris but does not describe the specific structure and/or orientation of the passageways or expressly state 
wherein the inner conduit includes one or more angled passageways formed having a variable slot width across its length to permit passage of varying size particles without clogging.
Reed teaches a sand bridge inducer for a downhole tool comprising an angled passageway (Reed 919a/b, [0033-0034]) with a variable slot width across its length to permit passage of varying size particles without clogging.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date (AIA ) or at the time the invention was made (Pre-AIA ) to have modified Leitch to include an angled variable width passageway taught by Reed in order to reduce the number of moving components that can fail while retaining the effect of a one way debris valve. Additionally, Reed teaches customizing the passageways based on desired flow path and debris size for the specific wellbore environment. (Reed [0033-0034, 0052]).

Prior Art
The following prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Lawson (US 20120132414) teaches an automatic bypass for ESP assemblies. 
Crowell (US 1365027) teaches rotatably attaching components to an outer tubular via a threaded connection.

Allowable Subject Matter
Claim 2-5, 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674